Title: To John Adams from James McHenry, 22 April 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 22d April. 1799

I had the honour to receive this morning two letters from you dated the 13th and 14th of April inst with the papers to which they refer.
You wish that a plan may be considered for numbering the Regiments and arranging the rank of the Lt. Colonels and sent to you for consideration.
With respect to numbering the Regiments, I observe
It being proper to commence the recruiting service, in detail, or without waiting till the appointment of officers from all the States could take place, and indispensable, as the buttons for each Regiment, required to be numbered, to fix upon a principle for numbering them, which could no ways affect or have influence upon the question of the relative rank of their respective Lt. Colonels.
In settling this principle which was to extend to the whole 16 Regiments, (and which could not be delayed without great injury to the service until the Lt. Colonels of all should be appointed) I have been governed by geographical ideas, according to the order which was adopted last war when the army faced the sea board. This rule appeared to me as good as any other and less liable to criticism.
The result is, that the two Regiments to be raised in Georgia the Carolinas Tenessee & Kentucky will be numbered 5 & 6. That of which Wm. Bently is Lt. Colonel commandant No. 7. That of which Ths. Parker is Lt. Colonel No. 8. That of which Josias C. Hall is Lt. Colonel No. 9. That of which Ths. Moore is Lt. Col. No. 10. That of which Aron Ogden is Lt. Col. No. 11. That of which Wm. S. Smith is Lt. Col. No. 12. That of which Timothy Taylor is Lt. Col. No. 13. That of which N Rice is Lt Col. No. 14. That of which Richard Hunnewell is Lt. Col. No. 15. That which is to comprehend the companies to be raised in New Hampshire Vermont and Rhode Island No. 16.
It also appeard proper to adopt a rule, whatever it might be, for the commencement of the numbering of the Regiments which would be permanently convenient, and in future cases would have a consistent effect. This would not have been the case, if the relative rank of the first commandants of the Regiments was to govern. When Regiment No. 1. (for example) lost its commandant by promotion, death, resignation or dismission, his successor would be the junior of all the Lt. Colonels, and the Regiment would either lose its station, originally acquired by the accidental rank of its commandant, or it would retain it, in contradiction of that rule, though its new commandant was the junior of the whole number. If to obviate this incongruity, the Commandants, were all removed, so that No. 2 might become No. 1. the dislocation would be attended with injurious effects. All the advantages to be derived from the attachment and confidence of officers and soldiers to their particular commander would frequently be lost in the midst of a campaign, and the discipline of all the corps could not fail to suffer amidst so changing a scene. If the troops moreover were employed in different armies in extreme parts of the U.S. the commandants would be almost constantly itinerant, passing from one army to another.
It was for these and like reasons that I was induced to adopt a principle for numbering the Regiments which while it had the sanction of last war created no delay to the recruiting service, and left the relative rank of the Lt. Colonels to be hereafter settled. With the
With the greatest respect I have the honour to be / Sir / Your most obt. / hble st

James McHenry